PER CURIAM:
w
El 25 de enero de 1994, la Administración de Reglamen-tos y Permisos (en adelante A.R.Pe.) autorizó(1) a la Bette-roads Asphalt Corporation(2) (en adelante Betteroads) la instalación por espacio de tres (3) años(3) de una planta dosificadora de asfalto en el kilómetro 2 de la carretera PR-765 del barrio Borinquen, en Caguas. Esta área está clasificada R-O, no está zonificada y está fuera del área de expansión urbana. Betteroads obtuvo previamente una de-claración favorable de impacto ambiental conforme al Art. 4(c) de la Ley Núm. 9 de 18 de junio de 1970, conocida como la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1124(c). Al momento de conceder la autorización a Bet-teroads no se le requirió presentar una consulta de ubica-ción ante la Junta de Planificación (en adelante la Junta) a pesar de lo dispuesto por la subsección 3.02(2) del Regla-mento Núm. 5244 para Procedimientos Adjudicativos de la Junta de Planificación, 23 R.P.R. see. 650.228(2) (1997).
Así las cosas, el 4 de diciembre de 1995, la parte peti-cionaria, el Comité de Vecinos Pro-Mejoramiento Comunal del Barrio Borinquen, presentó una moción en auxilio de jurisdicción ante la Junta para que se dejara sin efecto la Resolución JPD-11 en su cuarta y sexta extensiones.(4) An-*754teriormente, la parte peticionaria había presentado una querella administrativa ante A.R.Pe., en oposición a la aprobación del anteproyecto de construcción de la planta dosificadora de asfalto caliente en un área no zonificada, aduciendo que su uso sólo es permitido en zonas industriales.(5) Alegó, además, que A.R.Pe. no celebró nin-gún tipo de vista ni consultó a los vecinos del sector al aprobar dicho proyecto. Asimismo, señaló que era necesa-rio —previo a la instalación de las facilidades necesarias para este tipo de trabajo— que se realizaran vistas públi-cas mediante una consulta de ubicación.
El 15 de diciembre de 1995, la Junta declaró no ha lugar a la moción en auxilio de jurisdicción. Inconforme con tal determinación, la parte peticionaria presentó un recurso de revisión ante el Tribunal de Primera Instancia, Sala de San Juan, el cual conforme a la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22i-22k, 22n, 22o-22p, 23f y 23n), refirió la consideración de éste al Tribunal de Circuito de Apelaciones.
Mediante su Resolución de 31 de diciembre de 1996, con copia de su notificación archivada en autos el 27 de enero de 1997, el foro apelativo denegó expedir el auto solicitado por entender que la resolución administrativa era esencial-mente correcta.
*755Insatisfecha con tal determinación, la parte peticionaria recurre ante nos para alegar la comisión de los errores si-guientes:
(1) Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que la delegación hecha por la Administración de Reglamentos y Permisos(6) [sic] mediante la Resolución JPD-11-94-006 es válida.
(2) Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que los actos que realice la Administración de Re-glamentos y Permisos vía dicha Resolución no constituirán un cambio de zonificación.
(3) Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que la sección 99.07 del Reglamento de Zonificación vigente contempla el uso de una planta de asfalto. Petición de certiorari, pág. 3.
Examinada la petición de certiorari expedimos un man-damiento mediante la Resolución de 1ro de abril de 1997, archivada en autos una copia de su notificación el 2 de abril de 1997. Con el beneficio de la comparecencia de las partes, estamos en posición de resolver.
l — l 1 — 1
Durante 1975, la Asamblea Legislativa reorganizó el sistema de planificación de Puerto Rico. A esos efectos, aprobó la Ley Núm. 75 de 24 de junio de 1975, según en-mendada, 23 L.P.R.A. see. 62 et seq., y la Ley Núm. 76 de 24 de junio de 1975, según enmendada, 23 L.P.R.A. sec. 71 et seq. La primera autorizó una nueva ley orgánica para la Junta y la segunda creó a A.R.Pe.
Entre los objetivos que enmarcan la aprobación de la nueva Ley Orgánica de la Junta de Planificación está el siguiente:
*756... guiar el desarrollo integral de Puerto Rico de modo coor-dinado, adecuado, económico, el cual, de acuerdo con las actua-les y futuras necesidades sociales y los recursos humanos, am-bientales, físicos y económicos, hubiere de fomentar en la mejor forma la salud, la seguridad, el orden, la convivencia, la pros-peridad, la defensa, la cultura, la solidez económica y el bien-estar general de los actuales y futuros habitantes, y aquella eficiencia, economía y bienestar social en el proceso de desarro-llo, en la distribución de la población, en el uso de las tierras y otros recursos naturales, y en las mejoras públicas que tiendan a crear condiciones favorables para que la sociedad pueda de-sarrollarse integralmente. Art. 4 de la Ley Núm. 75 (23 L.P.R.A. sec. 62c).
El Art. 11 de la Ley Núm. 75 ( 23 L.P.R.A. sec. 62j) enumera las funciones y facultades de la Junta. Entre ellas, incluye preparar y adoptar planes de usos de terrenos(7) y establecer la política pública que conduzca al establecimiento de un plan de desarrollo integral de Puerto Rico.(8) Así, también, reconoce la facultad de la Junta para delegar en A.R.Pe. algunos de sus deberes y responsabilidades.(9) Entre éstos incluye los casos que requieren acción en su fase operacional;(10) las decisiones que no requieran esbozar o delinear definiciones de política pública por haber sido previamente establecidas por la Junta; los casos en que A.R.Pe. pueda actuar con mayor eficacia y rapidez, y que la delegación no le cause un entorpecimiento indebido a A.R.Pe.(11)
Así también, la Ley Núm. 75, supra, faculta a la Junta a delegar en A.R.Pe. “[l]a adopción de enmiendas a los mapas *757de zonificación en áreas previamente zonificadas y la con-sideración y resolución de consultas de ubicación y de pro-yectos públicos, salvo en aquellos casos en que la Junta determine delegar tales funciones a las Comisiones Locales o Regionales de Planificación u otros organismos”. (12)
Cónsono con las disposiciones que preceden, debemos evaluar lo dispuesto en el Art. 35 de la Ley Núm. 75.(13) Este dispone, en lo pertinente, en cuanto a la delegación de funciones, lo siguiente:
La Junta podrá delegar a la Administración de Reglamentos y Permisos todas aquellas funciones que determine, conforme a lo dispuesto en la see. 62 j(19) de este título, sobre la adopción de enmiendas a los mapas de zonificación en áreas previamente zonificadas, así como la consideración y resolución de consultas de ubicación y proyectos públicos. (Enfasis suplido.) Art. 35 de la Ley Núm. 75 (23 L.P.R.A. sec. 63g).
La Junta es, pues, la agencia gubernamental encar-gada, fundamentalmente, de adoptar la política pública en todo aquello relacionado con el desarrollo integral de Puerto Rico.
La Ley Núm. 75, supra, requiere que toda delegación de la Junta a A.R.Pe. sea hecha mediante resolución. Esta debe contener las guías, los hechos, las condiciones y aun cualquier otra información que tenga el efecto de guiar la acción delegada. No obstante, para que la delegación sea efectiva, se requiere la aprobación del Gobernador o del funcionario a quien éste le delegue tal autoridad.(14)
En virtud de esa facultad delegada, el 15 de enero de 1982 la Junta adoptó la Resolución JPD-11 titulada “Dele-gando Funciones en la Administración de Reglamentos y Permisos”. Esta tenía el propósito de facilitar y acelerar los *758trámites establecidos para la consideración de proyectos en beneficio de la ciudadanía en general. Ese mismo año el Gobernador la aprobó.
Posteriormente, y con el objetivo de ampliar las delega-ciones que le fueron originalmente concedidas, la Resolu-ción JPD-11 sufrió varias extensiones. Específicamente, a través de la cuarta extensión de 6 de agosto de 1991, la Junta le delegó a A.R.Pe. la consideración y resolución de propuestos usos temporeros de terrenos y estructuras en áreas no zonificadas que requerían una consulta de ubica-ción ante la Junta.(15) El propósito era permitir actividades de corta duración, entre las que se incluían: los carnavales, las verbenas, las fiestas patronales, las actividades religio-sas, las casetas de construcción u hormigoneras. A esos efectos, se autorizaba el establecimiento de estructuras temporeras y removibles.
Tiempo después, mediante la Resolución JPD-11-94-006 de 7 de abril de 1994, la Junta amplió sus delegaciones a A.R.Pe. Esta vez le autorizó la consideración de usos tem-poreros adicionales. Entre ellos, el de las plantas dosifica-doras de asfalto en Distritos R-0, en áreas no zonificadas y en áreas rurales zonificadas y las actividades de corta du-ración (tales como: carnavales, verbenas, fiestas patrona-les, actividades religiosas, casetas de construcción y plan-tas dosificadoras de hormigón u hormigoneras en Distritos R-0 y en área rural zonificada).(16) Mediante dicha resolu-*759ción se dispuso que en casos de las plantas dosificadoras de hormigón y de asfalto se debía cumplir con lo dispuesto en la Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.), según enmendada. Finalmente, estableció como término máximo de operación de dichas actividades indus-triales, un período de dos (2) años o lo que dispusiera el contrato, lo que fuere menor.
La Junta, a la luz de las disposiciones estatutarias de la Ley Núm. 75, supra, y de la Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.), conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, adoptó el 26 de octubre de 1989 el Reglamento Núm. 5244 para Procedimientos Adjudicativos de la Junta, supra, entrando en vigor el 23 de noviembre de 1989. El propósito de este reglamento era establecer —a la luz de las exigencias de la Ley Núm. 170, supra— las normas mínimas que guiarían los procedimientos adjudicativos en la Junta. (17) Siendo de aplicación a procedimientos tales como “las consultas, órdenes provisionales, órdenes de hacer y no hacer y de cese y desestimiento [sic] y otras adjudicaciones que formule la Junta”.(18)
En relación con la consulta de ubicación, el reglamento la define, en lo que nos es pertinente, como:
... [el t]rámite mediante el cual la Junta de Planificación eva-lúa y decide según estime pertinente, sobre propuestos usos de terrenos que no son permitidos ministerialmente por la regla-mentación aplicable en áreas zonificadas pero que las disposi-ciones reglamentarias proveen para que se consideren. En áreas no zonificadas incluye propuestos usos de terrenos que por su naturaleza, complejidad, magnitud, impacto físico, econó-*760mico, ambiental y social pudiesen afectar significativamente el desarrollo de un sector.i(19) (Enfasis suplido.)
A renglón seguido, la citada Sec. 3.03 del Reglamento para Procedimientos Adjudicativos de la Junta, supra, enumera los proyectos que requieren una consulta previa. Provee para aquellos comprendidos en áreas zonifica-das;(20) además, hace lo propio con las áreas no zoniñcadas.(21)
En cuanto a estas últimas, el reglamento requiere la consulta de ubicación en todos aquellos proyectos que, por su naturaleza o su magnitud, tengan un impacto significativo en el ambiente físico, económico y aun social del sector en el cual habrá de establecerse, produciendo como efecto que los patrones de conducta en el lugar en cuestión sufran cambios tales-como: en el aumento o la disminución de la población; en las actividades de producción, consumo y servicios; en el desarrollo físico del sector, incluyendo el grado de contaminación del ambiente.(22)
Aunque el reglamento menciona que están exentos los proyectos que hayan sido delegados a A.R.Pe. mediante re-solución, nos resulta ilustrativa la tabla que éste contiene en la que se incluyen algunos de los proyectos que han de establecerse en áreas no zonificadas y que tienen que ser considerados, en primera instancia, por la Junta. Los pro-yectos se dividen en: residenciales, comerciales, industria-les, institucionales, hoteleros, facilidades vacacionales re-creativas y otros tipos de proyectos. Dentro de los industriales se encuentran los
... [pjroyectos de 15,000 pies cuadrados o más de área bruta de piso, incluyendo proyectos agropecuarios, tales como: *761crianza de cerdos, conejos y otros similares, a excepción de las granjas avícolas, las cuales serán aquéllas de más de 30,000 pies cuadrados de área bruta de piso. Incluye, además toda ac-tividad industrial que produzca en forma significativa humo, polvo, gases, ruidos, vibraciones, riesgo de fuego, o explosión u otras condiciones que puedan resultar perjudiciales a las áreas adyacentes. Entre éstas están las plantas dosificadoras de hor-migón y de asfalto, macelos, graveros. (Enfasis suplido.) Tabla Ilustrativa de los Proyectos en áreas no zonificadas que requie-ren consulta en la Junta de Planificación, Reglamento para Procedimientos Adjudicativos de la Junta de Planificación. 23 R.P.R. see. 650.228 (1997).
Teniendo lo anterior de trasfondo, y antes de aplicar los preceptos legales citados a los hechos del caso de autos, conviene reiterar que en nuestra jurisdicción existe una presunción de regularidad y corrección que acompaña los procedimientos y las decisiones de las agencias administrativas(23) que la persona que alegue lo contrario tendrá que presentar evidencia suficiente para derrotar tal presunción, no pudiendo descansar únicamente en meras alegaciones; que la interpretación de una ley le corresponde —en primer lugar— a las agencias encargadas de su administración, y que son ellas, después de todo, las que en mejor posición están a la hora de armonizar los propósitos de éstas con las situaciones de día a día. En atención a ello, hemos sido muy deferentes a la hora de evaluar sus interpretaciones, interviniendo sólo cuando las actuaciones o determinaciones sean arbitrarias, ilegales o tan irrazonables que su actuación se hubiese constituido en un claro abuso de discreción. Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975).
Aplicando tales principios de deferencia, concluimos que, en el caso de autos, la Junta excedió sus facultades al delegarle a A.R.Pe. la consideración y concesión de los per-misos para la ubicación de plantas dosificadoras de asfalto *762en áreas no zonificadas, como parte de los usos temporeros previamente delegados. Veamos.
En primer lugar, de una lectura de las disposiciones legales relacionadas con lá delegación de funciones de la Junta a A.R.Pe., se desprende que el legislador no tuvo la intención de autorizar a la Junta a delegar en A.R.Pe. la toma de decisiones relacionadas con las áreas no zonificadas. La Ley Núm. 75, supra, al enumerar las instancias de delegación de una agencia a otra, omite hacer referencia a la delegación de funciones en áreas no zonificadas. A través del estatuto, el legislador autoriza la delegación de la consideración de proyectos y enmiendas a los mapas de zonificación sólo en aquellas áreas que han sido previamente zonificadas.
Siendo esto así, la Junta actuó ultra vires y más allá del poder delegado.(24)
A la luz de lo discutido parece existir cierta incompatibilidad entre las disposiciones reglamentarias previamente citadas. De un lado, el Reglamento para Procedimientos Adjudicativos de la Junta es claro al incluir las plantas dosificadoras de asfalto entre los proyectos que requieren una consulta de ubicación ante la Junta. Por el otro, el Reglamento de Zonificación Núm. 4 le permite a A.R.Pe. conceder permisos de usos temporeros para construir estructuras que alberguen actividades de corta duración entre las que menciona las verbenas, los carnavales, las fiestas patronales, las actividades religiosas y las casetas de construcción u oficinas para la venta de viviendas. *763Así también, y tal cual discutido previamente, la Junta autorizó a A.R.Pe. —mediante las extensiones cuarta y sexta— a considerar, entre los propuestos usos temporeros, las plantas dosificadoras de asfalto.
Entendemos que fue a la luz de lo dispuesto en el Re-glamento de Zonificación Núm. 4 que la Junta entendió que podía delegarle a A.R.Pe. la consideración de las plan-tas dosificadoras de asfalto. Erró.
El Tribunal de Circuito de Apelaciones(25) concluyó que los ejemplos contenidos en la Sec. 99.07 del Reglamento de Planificación Núm. 4 (23 R.P.R. see. 650.1746 (1997)), son ilustrativos y no taxativos, siendo en consecuencia numerus apertus y no numerus clausus. Tiene razón. Sin embargo, debemos señalar que lo que la Junta delega en el Reglamento de Planificación Núm. 4 —específicamente en su Sec. 99.07, supra— no es la consideración de los propuestos usos temporeros, sino la construcción de estructuras que alberguen ese tipo de proyectos. Razonamos así no sólo por el lenguaje de la sección, sino porque el establecimiento de una planta dosificadora de asfalto en un área no zonificada por un período de tiempo ininterrumpido de tres (3) años, no es un uso temporero. Si comparamos la instalación de una planta dosificadora de asfalto con las demás actividades que detalla la Resolución JPD-11-94-006, veremos que la primera se caracteriza por ser un proyecto de carácter industrial, cuyos efectos sobre el ambiente y la infraestructura pueden ser más significativos y serios que los provocados por unas fiestas patronales, verbenas u otro tipo de actividad análoga. Así, también, resulta significativo el factor tiempo. Tal como admitió Betteroads en su “Comparecencia Especial” ante el Tribunal de Primera Instancia, la autorización concedida por *764A.R.Pe. fue por espacio de tres (3) años. Ello contrasta sig-nificativamente con el período de duración de las demás actividades que enumeró la Junta al delegarle a A.R.Pe. la autoridad de conceder permisos de uso.
Asimismo, conviene indicar que aun cuando pudiera alegarse que tres (3) años es un período breve de tiempo, y ciertamente no lo es, la autorización concedida por A.R.Pe. rebasó los límites de la facultad delegada. La propia Reso-lución JPD-11-94-006 expresamente dispone que el tér-mino de operación de tales plantas no podía ser mayor de dos (2) años o lo que se dispusiera en el contrato, lo que fuere menor.
En síntesis, por disposición expresa del Reglamento para Procedimientos Adjudicativos ante la Junta, no es de-legable a A.R.Pe. la consideración de propuestos usos tem-poreros en los casos de plantas dosificadoras de asfalto. Es necesario, tal como dispone el reglamento en cuestión, que antes de autorizar el establecimiento de una planta dosifi-cadora de asfalto en un área no zonificada se efectúe el trámite de consulta de ubicación correspondiente ante la Junta. El hecho de que la planta consista de una máquina removible no significa que su efecto no deba considerarse, a los fines de una consulta de ubicación, cuando se instala por un período de tres (3) años. Sólo después de realizarse tan delicado análisis deberá autorizarse el establecimiento de una planta dosificadora de asfalto. Dado que era nece-sario recurrir a la Junta mediante el procedimiento de una consulta de ubicación y que no es válida la delegación he-cha por la Junta, no es necesario discutir en esta etapa si la actuación de A.R.Pe., a la luz de la delegación contenida en la Resolución JPD-11-94-006, implica un cambio de zonificación.
Finalmente, aplicando la doctrina del Derecho Administrativo que postula que una vez una agencia ha promulgado un reglamento, en aras de limitar su discreción, viene obligada a cumplir con sus disposiciones y que no *765queda a su arbitrio reconocer o no los derechos allí contenidos —García Cabán v. U.P.R., 120 D.P.R. 167 (1987); Díaz de Llovet v. Gobernador, 112 D.P.R. 747 (1982); García Troncoso v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978); Hernández García v. J.R.T., 94 D.P.R. 22 (1967)— procede revocar la resolución recurrida.

Se devuelve el caso a la Administración de Reglamentos y Permisos (A.R.Pe.) para la continuación de los procedi-mientos a tenor con lo aquí dispuesto.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Re-bollo López disintió con una opinión escrita.

 Caso Núm. 93-46-B-932-KPA.


 Betteroads es una compañía que se dedica a instalar equipo portátil dosifi-cador de hormigón asfáltico en aquellos sectores de Puerto Rico donde sea contratada para pavimentar con asfalto.


 Véase un escrito titulado “Comparecencia Especial” presentado el 21 de fe-brero de 1996 por la Betteroads Asphalt Corporation ante el Tribunal de Primera Instancia, Apéndice, Exhibit VII, pág. 34.


 A través de esta resolución y de sus extensiones cuarta y sexta, la Junta le delegó a A.R.Pe. la “consideración y resolución de casos o determinaciones que re-quieran acción en la ‘fase operacional’ que no requieran implantar o definir la polí-tica pública por haber sido ésta ya establecida”. Apéndice, Exhibit 1, pág. 1. Especí-ficamente le delegó la consideración y resolución de propuestos usos temporeros de *754terrenos y estructuras en áreas no zonificadas. Véase el Apéndice de la Petición de certiorari, Exhibit 1 y 2, págs. 1 — 4.


 Al momento de expedirse el mandamiento de certiorari la consideración de ese asunto estaba pendiente ante la Junta de Apelaciones sobre Construcciones y Lotificaciones. Sin embargo, a través del alegato de la parte recurrente nos entera-mos de que la Betteroads Asphalt Corp. retiró su solicitud de un permiso de cons-trucción mediante una solicitud de desistimiento. Ante la posibilidad de que pudiera esgrimirse algún planteamiento sobre la academicidad del recurso ante nos, la parte recurrente se opone. Fundamentalmente aduce como razones las siguientes: “(1) por-que las resoluciones que se impugnan están vigentes y la Administración de Regla-mentos y Permisos actúa a base de ellas autorizando hormigoneras y plantas de asfalto en áreas no zonificadas; (2) porque la reglamentación adjudicativa de la Ad-ministración de Reglamentos y Permisos permite la reapertura de casos; (3) porque el desistimiento fue sin perjuicio y; (4) porque la referida planta de asfalto no ha sido removida”. Alegato de la parte recurrente de 23 de julio de 1997, pág. 3.


 La delegación fue de la Junta a la Administración de Reglamentos y Permi-sos (en adelante A.R.Pe.).


 23 L.P.R.A. sec. 62j(13).


 23 L.P.R.A. sec. 62j(15).


 23 L.P.R.A. see. 62j(19).


 El Art. 3(f) de la Ley Núm. 75 de 24 de junio de 1975 (23 L.P.R.A. sec. 62b(f)), y el Art. 3(1) de la Ley Núm. 76 de 18 de julio de 1975 (23 L.P.R.A. sec. 71b(l)), definen el término fase operacional como “[ajquella parte de la función de revisión de proyec-tos que comprende, entre otros, el aplicar y velar por el cumplimiento de las leyes y reglamentos promulgados para el uso, desarrollo y subdivisión de terrenos así como para la construcción de edificios y estructuras”.


 Art. 11(19)(a) de la Ley Núm. 75 (23 L.P.R.A. sec. 62j(19)(a)).


 23 L.P.R.A. see. 62j(19)(b).


 23 L.P.R.A. see. 63g.


 23 L.P.R.A. see. 62 j(19)(b).


 Ello de acuerdo con los términos de la subsección 3.03(2) del Reglamento para Procedimientos Adjudicativos de la Junta de Planiñcación, 23 R.P.R. see. 650.228(2).


 La Sec. 99.07 del Reglamento de Zonificación (Reglamento de Planificación Núm. 4) 23 R.P.R. see. 650.1638 et seq. (1997), hace lo propio, y en cuanto a ello dispone lo siguiente:
“Permisos de uso temporeros - La Administración de Reglamentos y Permisos podrá conceder permisos de usos temporeros para la erección de estructuras para que alberguen actividades de corta duración tales como, pero sin limitarse a éstos: carnavales, verbenas, fiestas patronales, actividades religiosas, casetas de construc-ción u oficinas para la venta de un proyecto de vivienda.” 23 R.P.R. see. 650.1746(6) (1997).


 Sec. 1.04 del Reglamento para Procedimientos Adjudicativos de la Junta de Planificación, 23 R.P.R. see. 650.221 (1997).


 23 R.P.R. see. 650.221 (1997).


 See. 2.00(6) del citado Reglamento, 23 R.P.R. see. 650.225(6) (1997).


 See. 3.03(1) del citado Reglamento, 23 R.RR. see. 650.228(1) (1997).


 See. 3.03(2) del citado Reglamento, 23 R.RR. see. 650.228(2) (1997).


 íd.


 Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 210 (1987).


 Aunque hemos reconocido que la Asamblea Legislativa puede delegar en las agencias administrativas los poderes tanto legislativos como judiciales a través de normas amplias y generales que guíen tal delegación, López Salas v. Junta Planifi-cación, 80 D.P.R. 646 (1958); Hilton Hotels International, Inc. v. Junta de Salario Mínimo, 74 D.P.R. 670 (1953); Luce & Co. v. Junta de Salario Mínimo, 62 D.P.R. 452 (1943), también hemos dicho que cualquier actuación que transgreda el ámbito de acción delegado será nulo. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); Infante v. Tribl. Examinador Médicos, 84 D.P.R. 308 (1961).


 En su Resolución de 31 de diciembre de 1996, notificada el 27 de enero de 1997.